
	
		I
		111th CONGRESS
		1st Session
		H. R. 1260
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Conyers (for
			 himself, Mr. Smith of Texas,
			 Mr. Berman,
			 Mr. Goodlatte, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to provide for
		  patent reform.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Patent Reform Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition.
					Sec. 3. Right of the first inventor to file.
					Sec. 4. Inventor’s oath or declaration.
					Sec. 5. Right of the inventor to obtain damages.
					Sec. 6. Post-grant procedures and other quality
				enhancements.
					Sec. 7. Definitions; patent trial and appeal board.
					Sec. 8. Study and report on reexamination
				proceedings.
					Sec. 9. Preissuance submissions by third parties.
					Sec. 10. Venue and jurisdiction.
					Sec. 11. Patent and trademark office regulatory
				authority.
					Sec. 12. Residency of Federal Circuit judges.
					Sec. 13. Micro-entity defined.
					Sec. 14. Technical amendments.
					Sec. 15. Effective date; rule of construction.
					Sec. 16. Study of special masters in patent cases.
					Sec. 17. Study on workplace conditions.
					Sec. 18. Study on patent damages.
					Sec. 19. Severability.
				
			2.DefinitionIn this Act, the term
			 Director means the Under Secretary of Commerce for Intellectual
			 Property and Director of the United States Patent and Trademark Office.
		3.Right of the
			 first inventor to file
			(a)DefinitionsSection
			 100 of title 35, United States Code, is amended by adding at the end the
			 following:
				
					(f)The term
				inventor means the individual or, if a joint invention, the
				individuals collectively who invented or discovered the subject matter of the
				invention.
					(g)The terms
				joint inventor and coinventor mean any 1 of the
				individuals who invented or discovered the subject matter of a joint
				invention.
					(h)The
				effective filing date of a claimed invention is—
						(1)the filing date of
				the patent or the application for the patent containing the claim to the
				invention; or
						(2)if the patent or
				application for patent is entitled to a right of priority of any other
				application under section 119, 365(a), or 365(b) or to the benefit of an
				earlier filing date in the United States under section 120, 121, or 365(c), the
				filing date of the earliest such application in which the claimed invention is
				disclosed in the manner provided by the first paragraph of section 112.
						(i)The term
				claimed invention means the subject matter defined by a claim in a
				patent or an application for a patent.
					(j)The term
				joint invention means an invention resulting from the
				collaboration of inventive endeavors of 2 or more persons working toward the
				same end and producing an invention by their collective
				efforts.
					.
			(b)Conditions for
			 patentability
				(1)In
			 generalSection 102 of title 35, United States Code, is amended
			 to read as follows:
					
						102.Conditions for
				patentability; novelty
							(a)Novelty; Prior
				ArtA patent for a claimed invention may not be obtained
				if—
								(1)the claimed
				invention was patented, described in a printed publication, or in public use,
				on sale, or otherwise available to the public—
									(A)more than 1 year
				before the effective filing date of the claimed invention; or
									(B)1 year or less
				before the effective filing date of the claimed invention, other than through
				disclosures made by the inventor or a joint inventor or by others who obtained
				the subject matter disclosed directly or indirectly from the inventor or a
				joint inventor; or
									(2)the claimed
				invention was described in a patent issued under section 151, or in an
				application for patent published or deemed published under section 122(b), in
				which the patent or application, as the case may be, names another inventor and
				was effectively filed before the effective filing date of the claimed
				invention.
								(b)Exceptions
								(1)Prior Inventor
				Disclosure ExceptionSubject matter that would otherwise qualify
				as prior art based upon a disclosure under subparagraph (B) of subsection
				(a)(1) shall not be prior art to a claimed invention under that subparagraph if
				the subject matter had, before such disclosure, been publicly disclosed by the
				inventor or a joint inventor or others who obtained the subject matter
				disclosed directly or indirectly from the inventor or a joint inventor.
								(2)Derivation,
				prior disclosure, and common assignment exceptionsSubject matter
				that would otherwise qualify as prior art only under subsection (a)(2) shall
				not be prior art to a claimed invention if—
									(A)the subject matter
				was obtained directly or indirectly from the inventor or a joint
				inventor;
									(B)the subject matter
				had been publicly disclosed by the inventor or a joint inventor or others who
				obtained the subject matter disclosed, directly or indirectly, from the
				inventor or a joint inventor before the effective filing date of the
				application or patent set forth under subsection (a)(2); or
									(C)the subject matter
				and the claimed invention, not later than the effective filing date of the
				claimed invention, were owned by the same person or subject to an obligation of
				assignment to the same person.
									(3)Joint research
				agreement exception
									(A)In
				generalSubject matter and a claimed invention shall be deemed to
				have been owned by the same person or subject to an obligation of assignment to
				the same person in applying the provisions of paragraph (2) if—
										(i)the claimed
				invention was made by or on behalf of parties to a joint research agreement
				that was in effect on or before the effective filing date of the claimed
				invention;
										(ii)the claimed
				invention was made as a result of activities undertaken within the scope of the
				joint research agreement; and
										(iii)the application
				for patent for the claimed invention discloses or is amended to disclose the
				names of the parties to the joint research agreement.
										(B)For purposes of
				subparagraph (A), the term joint research agreement means a
				written contract, grant, or cooperative agreement entered into by 2 or more
				persons or entities for the performance of experimental, developmental, or
				research work in the field of the claimed invention.
									(4)Patents and
				published applications effectively filedA patent or application
				for patent is effectively filed under subsection (a)(2) with respect to any
				subject matter described in the patent or application—
									(A)as of the filing
				date of the patent or the application for patent; or
									(B)if the patent or
				application for patent is entitled to claim a right of priority under section
				119, 365(a), or 365(b) or to claim the benefit of an earlier filing date under
				section 120, 121, or 365(c), based upon 1 or more prior filed applications for
				patent, as of the filing date of the earliest such application that describes
				the subject
				matter.
									.
				(2)Conforming
			 amendmentThe item relating to section 102 in the table of
			 sections for chapter 10 of title 35, United States Code, is amended to read as
			 follows:
					
						
							102. Conditions for
				patentability;
				novelty.
						
						.
				(c)Conditions for
			 patentability; nonobvious subject matterSection 103 of title 35,
			 United States Code, is amended to read as follows:
				
					103.Conditions for
				patentability; nonobvious subject matterA patent for a claimed invention may not be
				obtained though the claimed invention is not identically disclosed as set forth
				in section 102, if the differences between the claimed invention and the prior
				art are such that the claimed invention as a whole would have been obvious
				before the effective filing date of the claimed invention to a person having
				ordinary skill in the art to which the claimed invention pertains.
				Patentability shall not be negated by the manner in which the invention was
				made.
					. 
			(d)Repeal of
			 requirements for inventions made abroadSection 104 of title 35,
			 United States Code, and the item relating to that section in the table of
			 sections for chapter 10 of title 35, United States Code, are repealed.
			(e)Repeal of
			 statutory invention registration
				(1)In
			 generalSection 157 of title 35, United States Code, and the item
			 relating to that section in the table of sections for chapter 14 of title 35,
			 United States Code, are repealed.
				(2)Removal of cross
			 referencesSection 111(b)(8) of title 35, United States Code, is
			 amended by striking sections 115, 131, 135, and 157 and
			 inserting sections 131 and 135.
				(f)Earlier filing
			 date for inventor and joint inventorSection 120 of title 35,
			 United States Code, is amended by striking which is filed by an inventor
			 or inventors named and inserting which names an inventor or
			 joint inventor.
			(g)Conforming
			 amendments
				(1)Right of
			 prioritySection 172 of title 35, United States Code, is amended
			 by striking and the time specified in section 102(d).
				(2)Limitation on
			 remediesSection 287(c)(4) of title 35, United States Code, is
			 amended by striking the earliest effective filing date of which is prior
			 to and inserting which has an effective filing date
			 before.
				(3)International
			 application designating the United States: effectSection 363 of
			 title 35, United States Code, is amended by striking except as otherwise
			 provided in section 102(e) of this title.
				(4)Publication of
			 International application: effectSection 374 of title 35, United
			 States Code, is amended by striking sections 102(e) and 154(d)
			 and inserting section 154(d).
				(5)Patent issued on
			 international application: effectThe second sentence of section
			 375(a) of title 35, United States Code, is amended by striking Subject
			 to section 102(e) of this title, such and inserting
			 Such.
				(6)Limit on right
			 of prioritySection 119(a) of title 35, United States Code, is
			 amended by striking ; but no patent shall be granted and all
			 that follows through one year prior to such filing.
				(7)Inventions made
			 with Federal assistanceSection 202(c) of title 35, United States
			 Code, is amended—
					(A)in paragraph
			 (2)—
						(i)by
			 striking publication, on sale, or public use, and all that
			 follows through obtained in the United States and inserting
			 the 1-year period referred to in section 102(a) would end before the end
			 of that 2-year period; and
						(ii)by
			 striking the statutory and inserting that 1-year;
			 and
						(B)in paragraph (3),
			 by striking any statutory bar date that may occur under this title due
			 to publication, on sale, or public use and inserting the
			 expiration of the 1-year period referred to in section 102(a).
					(h)Repeal of
			 interfering patent remediesSection 291 of title 35, United
			 States Code, and the item relating to that section in the table of sections for
			 chapter 29 of title 35, United States Code, are repealed.
			(i)Action for claim
			 to patent on derived inventionSection 135 of title 35, United
			 States Code, is amended to read as follows:
				
					135.Derivation
				proceedings
						(a)Dispute over
				right to patent
							(1)Institution of
				derivation proceedingAn applicant may request initiation of a
				derivation proceeding to determine the right of the applicant to a patent by
				filing a request which sets forth with particularity the basis for finding that
				an earlier applicant derived the claimed invention from the applicant
				requesting the proceeding and, without authorization, filed an application
				claiming such invention. Any such request may only be made within 12 months
				after the date of first publication of an application containing a claim that
				is the same or is substantially the same as the claimed invention, must be made
				under oath, and must be supported by substantial evidence. Whenever the
				Director determines that patents or applications for patent naming different
				individuals as the inventor interfere with one another because of a dispute
				over the right to patent under section 101, the Director shall institute a
				derivation proceeding for the purpose of determining which applicant is
				entitled to a patent.
							(2)Determination by
				Patent Trial and Appeal BoardIn any proceeding under this
				subsection, the Patent Trial and Appeal Board—
								(A)shall determine
				the question of the right to patent;
								(B)in appropriate
				circumstances, may correct the naming of the inventor in any application or
				patent at issue; and
								(C)shall issue a
				final decision on the right to patent.
								(3)Derivation
				proceedingThe Board may defer action on a request to initiate a
				derivation proceeding until 3 months after the date on which the Director
				issues a patent to the applicant that filed the earlier application.
							(4)Effect of final
				decisionThe final decision of the Patent Trial and Appeal Board,
				if adverse to the claim of an applicant, shall constitute the final refusal by
				the United States Patent and Trademark Office on the claims involved. The
				Director may issue a patent to an applicant who is determined by the Patent
				Trial and Appeal Board to have the right to patent. The final decision of the
				Board, if adverse to a patentee, shall, if no appeal or other review of the
				decision has been or can be taken or had, constitute cancellation of the claims
				involved in the patent, and notice of such cancellation shall be endorsed on
				copies of the patent distributed after such cancellation by the United States
				Patent and Trademark Office.
							(b)SettlementParties to a derivation proceeding may
				terminate the proceeding by filing a written statement reflecting the agreement
				of the parties as to the correct inventors of the claimed invention in dispute.
				Unless the Patent Trial and Appeal Board finds the agreement to be inconsistent
				with the evidence of record, it shall take action consistent with the
				agreement. Any written settlement or understanding of the parties shall be
				filed with the Director. At the request of a party to the proceeding, the
				agreement or understanding shall be treated as business confidential
				information, shall be kept separate from the file of the involved patents or
				applications, and shall be made available only to Government agencies on
				written request.
						(c)ArbitrationParties to a derivation proceeding, within
				such time as may be specified by the Director by regulation, may determine such
				contest or any aspect thereof by arbitration. Such arbitration shall be
				governed by the provisions of title 9 to the extent such title is not
				inconsistent with this section. The parties shall give notice of any
				arbitration award to the Director, and such award shall, as between the parties
				to the arbitration, be dispositive of the issues to which it relates. The
				arbitration award shall be unenforceable until such notice is given. Nothing in
				this subsection shall preclude the Director from determining patentability of
				the invention involved in the derivation
				proceeding.
						.
			(j)Elimination of
			 references to interferences(1)Sections 6, 41, 134,
			 141, 145, 146, 154, 305, and 314 of title 35, United States Code, are each
			 amended by striking Board of Patent Appeals and Interferences
			 each place it appears and inserting Patent Trial and Appeal
			 Board.
				(2)Sections 141, 146, and 154 of title
			 35, United States Code, are each amended—
					(A)by striking an
			 interference each place it appears and inserting a derivation
			 proceeding; and
					(B)by striking
			 interference each additional place it appears and inserting
			 derivation proceeding.
					(3)The section heading for section 134 of
			 title 35, United States Code, is amended to read as follows:
					
						134.Appeal to the
				Patent Trial and Appeal
				Board
						.
				(4)The section heading for section 146
			 of title 35, United States Code, is amended to read as follows:
					
						146.Civil action in
				case of derivation
				proceeding
						.
				(5)Section 154(b)(1)(C) of title 35,
			 United States Code, is amended by striking interferences and
			 inserting derivation
			 proceedings.
				(6)The item relating to section 6 in the
			 table of sections for chapter 1 of title 35, United States Code, is amended to
			 read as follows:
					
						
							6. Patent Trial and Appeal
				Board.
						
						.
				(7)The items relating to sections 134
			 and 135 in the table of sections for chapter 12 of title 35, United States
			 Code, are amended to read as follows:
					
						
							134. Appeal to the Patent Trial and Appeal
				Board.
							135. Derivation
				proceedings.
						
						.
				(8)The item relating to section 146 in
			 the table of sections for chapter 13 of title 35, United States Code, is
			 amended to read as follows:
					
						
							146. Civil action in case of derivation
				proceeding.
						
						.
				(9)Certain
			 appealsSection 1295(a)(4)(A) of title 28, United States Code, is
			 amended to read as follows:
					
						(A)the Patent Trial
				and Appeal Board of the United States Patent and Trademark Office with respect
				to patent applications, interference proceedings (commenced before the date of
				enactment of the Patent Reform Act of 2009), derivation proceedings, and
				post-grant review proceedings, at the instance of an applicant for a patent or
				any party to a patent interference (commenced before the effective date of the
				Patent Reform Act of 2009), derivation proceeding, or post-grant review
				proceeding, and any such appeal shall waive any right of such applicant or
				party to proceed under section 145 or 146 of title
				35;
						.
				(k)Effective
			 date
				(1)In
			 generalThe amendments made by this section—
					(A)shall take effect 90 days after the date on
			 which the President issues an Executive order containing the President’s
			 finding that major patenting authorities have adopted a grace period having
			 substantially the same effect as that contained under the amendments made by
			 this section; and
					(B)shall apply to all
			 applications for patent that are filed on or after the effective date under
			 subparagraph (A).
					(2)DefinitionsIn
			 this subsection:
					(A)Major patenting
			 authoritiesThe term major patenting authorities
			 means at least the patenting authorities in Europe and Japan.
					(B)Grace
			 periodThe term grace period means the 1-year period
			 ending on the effective filing date of a claimed invention, during which
			 disclosures of the subject matter by the inventor or a joint inventor, or by
			 others who obtained the subject matter disclosed directly or indirectly from
			 the inventor or a joint inventor, do not qualify as prior art to the claimed
			 invention.
					(C)Effective filing
			 dateThe term effective
			 filing date of a claimed invention means, with respect to a patenting
			 authority in another country, a date equivalent to the effective filing date of
			 a claimed invention as defined in section 100(h) of title 35, United States
			 Code, as added by subsection (a) of this section.
					(3)Retention of
			 interference procedures with respect to applications filed before effective
			 dateIn the case of any application for patent that is filed
			 before the effective date under paragraph (1)(A), the provisions of law
			 repealed or amended by subsections (h), (i), and (j) shall apply to such
			 application as such provisions of law were in effect on the day before such
			 effective date.
				(l)Review every 7
			 yearsNot later than the end of the 7-year period beginning on
			 the effective date under subsection (k), and the end of every 7-year period
			 thereafter, the Director shall—
				(1)conduct a study on
			 the effectiveness and efficiency of the amendments made by this section;
			 and
				(2)submit to the
			 Committees on the Judiciary of the House of Representatives and the Senate a
			 report on the results of the study, including any recommendations the Director
			 has on amendments to the law and other recommendations of the Director with
			 respect to the first-to-file system implemented under the amendments made by
			 this section.
				4.Inventor’s oath
			 or declaration
			(a)Inventor’s oath
			 or declaration
				(1)In
			 generalSection 115 of title 35, United States Code, is amended
			 to read as follows:
					
						115.Inventor’s oath
				or declaration
							(a)Naming the
				inventor; inventor’s oath or declarationAn application for
				patent that is filed under section 111(a), that commences the national stage
				under section 363, or that is filed by an inventor for an invention for which
				an application has previously been filed under this title by that inventor
				shall include, or be amended to include, the name of the inventor of any
				claimed invention in the application. Except as otherwise provided in this
				section, an individual who is the inventor or a joint inventor of a claimed
				invention in an application for patent shall execute an oath or declaration in
				connection with the application.
							(b)Required
				statementsAn oath or declaration under subsection (a) shall
				contain statements that—
								(1)the application
				was made or was authorized to be made by the affiant or declarant; and
								(2)such individual
				believes himself or herself to be the original inventor or an original joint
				inventor of a claimed invention in the application.
								(c)Additional
				requirementsThe Director may specify additional information
				relating to the inventor and the invention that is required to be included in
				an oath or declaration under subsection (a).
							(d)Substitute
				statement
								(1)In
				generalIn lieu of executing an oath or declaration under
				subsection (a), the applicant for patent may provide a substitute statement
				under the circumstances described in paragraph (2) and such additional
				circumstances that the Director may specify by regulation.
								(2)Permitted
				circumstancesA substitute statement under paragraph (1) is
				permitted with respect to any individual who—
									(A)is unable to file
				the oath or declaration under subsection (a) because the individual—
										(i)is
				deceased;
										(ii)is under legal
				incapacity; or
										(iii)cannot be found
				or reached after diligent effort; or
										(B)is under an
				obligation to assign the invention but has refused to make the oath or
				declaration required under subsection (a).
									(3)ContentsA
				substitute statement under this subsection shall—
									(A)identify the
				individual with respect to whom the statement applies;
									(B)set forth the
				circumstances representing the permitted basis for the filing of the substitute
				statement in lieu of the oath or declaration under subsection (a); and
									(C)contain any
				additional information, including any showing, required by the Director.
									(e)Making required
				statements in assignment of recordAn individual who has assigned
				rights in an application for patent may include the required statements under
				subsections (b) and (c) in the assignment executed by the individual, in lieu
				of filing such statements separately.
							(f)Time for
				filingA notice of allowance under section 151 may be provided to
				an applicant for patent only if the applicant for patent has filed each
				required oath or declaration under subsection (a) or has filed a substitute
				statement under subsection (d) or recorded an assignment meeting the
				requirements of subsection (e).
							(g)Earlier-filed
				application containing required statements or substitute
				statementThe requirements under this section shall not apply to
				an individual with respect to an application for patent in which the individual
				is named as the inventor or a joint inventor and that claims the benefit under
				section 120 or 365(c) of the filing of an earlier-filed application, if—
								(1)an oath or
				declaration meeting the requirements of subsection (a) was executed by the
				individual and was filed in connection with the earlier-filed
				application;
								(2)a substitute
				statement meeting the requirements of subsection (d) was filed in the earlier
				filed application with respect to the individual; or
								(3)an assignment
				meeting the requirements of subsection (e) was executed with respect to the
				earlier-filed application by the individual and was recorded in connection with
				the earlier-filed application.
								(h)Supplemental and
				corrected statements; filing additional statements
								(1)In
				generalAny person making a statement required under this section
				may withdraw, replace, or otherwise correct the statement at any time. If a
				change is made in the naming of the inventor requiring the filing of 1 or more
				additional statements under this section, the Director shall establish
				regulations under which such additional statements may be filed.
								(2)Supplemental
				statements not requiredIf an individual has executed an oath or
				declaration under subsection (a) or an assignment meeting the requirements of
				subsection (e) with respect to an application for patent, the Director may not
				thereafter require that individual to make any additional oath, declaration, or
				other statement equivalent to those required by this section in connection with
				the application for patent or any patent issuing thereon.
								(3)Savings
				clauseNo patent shall be invalid or unenforceable based upon the
				failure to comply with a requirement under this section if the failure is
				remedied as provided under paragraph (1).
								(i)Acknowledgment of penaltiesAny declaration or statement filed pursuant
				to this section shall contain an acknowledgment that any willful false
				statement made in such declaration or statement is punishable under section
				1001 of title 18 by fine or imprisonment of not more than 5 years, or
				both.
							.
				(2)Relationship to
			 divisional applicationsSection 121 of title 35, United States
			 Code, is amended by striking If a divisional application and all
			 that follows through inventor..
				(3)Requirements for
			 nonprovisional applicationsSection 111(a) of title 35, United
			 States Code, is amended—
					(A)in paragraph
			 (2)(C), by striking by the applicant and inserting or
			 declaration;
					(B)in the heading for
			 paragraph (3), by striking and oath; and
					(C)by striking
			 and oath each place it appears.
					(4)Conforming
			 amendmentThe item relating to section 115 in the table of
			 sections for chapter 11 of title 35, United States Code, is amended to read as
			 follows:
					
						115. Inventor's oath or
				declaration..
					
				(b)SpecificationSection
			 112 of title 35, United States Code, is amended—
				(1)in the first
			 paragraph—
					(A)by striking
			 The specification and inserting (a)
			 In general.—The
			 specification; and
					(B)by striking
			 of carrying out his invention and inserting or joint
			 inventor of carrying out the invention;
					(2)in the second
			 paragraph—
					(A)by striking
			 The specifications and inserting (b)
			 Conclusion.—The
			 specifications; and
					(B)by striking
			 applicant regards as his invention and inserting inventor
			 or a joint inventor regards as the invention;
					(3)in the third
			 paragraph, by striking A claim and inserting (c)
			 Form.—A
			 claim;
				(4)in the fourth
			 paragraph, by striking Subject to the following paragraph, and
			 inserting (d) Reference
			 in dependent forms.—Subject to subsection (e),;
				(5)in the fifth
			 paragraph, by striking A claim and inserting (e)
			 Reference in multiple dependent
			 form.—A claim; and
				(6)in the last
			 paragraph, by striking An element and inserting (f)
			 Element in claim for a
			 combination.—An element.
				5.Right of the
			 inventor to obtain damages
			(a)DamagesSection
			 284 of title 35, United States Code, is amended to read as follows:
				
					284.Damages
						(a)In
				generalUpon finding for the claimant the court shall award the
				claimant damages adequate to compensate for the infringement but in no event
				less than a reasonable royalty for the use made of the invention by the
				infringer, together with interest and costs as fixed by the court, subject to
				the provisions of this section.
						(b)Determination of
				damages; evidence considered; procedureThe court may receive
				expert testimony as an aid to the determination of damages or of what royalty
				would be reasonable under the circumstances. The admissibility of such
				testimony shall be governed by the rules of evidence governing expert
				testimony. When the damages are not found by a jury, the court shall assess
				them.
						(c)Standard for
				calculating reasonable royalty
							(1)In
				generalThe court shall determine, based on the facts of the case
				and after adducing any further evidence the court deems necessary, which of the
				following methods shall be used by the court or the jury in calculating a
				reasonable royalty pursuant to subsection (a). The court shall also identify
				the factors that are relevant to the determination of a reasonable royalty, and
				the court or jury, as the case may be, shall consider only those factors in
				making such determination.
								(A)Entire market
				valueUpon a showing to the satisfaction of the court that the
				claimed invention’s specific contribution over the prior art is the predominant
				basis for market demand for an infringing product or process, damages may be
				based upon the entire market value of that infringing product or
				process.
								(B)Established
				royalty based on marketplace licensingUpon a showing to the
				satisfaction of the court that the claimed invention has been the subject of a
				nonexclusive license for the use made of the invention by the infringer, to a
				number of persons sufficient to indicate a general marketplace recognition of
				the reasonableness of the licensing terms, if the license was secured prior to
				the filing of the case before the court, and the court determines that the
				infringer’s use is of substantially the same scope, volume, and benefit of the
				rights granted under such license, damages may be determined on the basis of
				the terms of such license. Upon a showing to the satisfaction of the court that
				the claimed invention has sufficiently similar noninfringing substitutes in the
				relevant market, which have themselves been the subject of such nonexclusive
				licenses, and the court determines that the infringer’s use is of substantially
				the same scope, volume, and benefit of the rights granted under such licenses,
				damages may be determined on the basis of the terms of such licenses.
								(C)Valuation
				calculationUpon a determination by the court that the showings
				required under subparagraphs (A) and (B) have not been made, the court shall
				conduct an analysis to ensure that a reasonable royalty is applied only to the
				portion of the economic value of the infringing product or process properly
				attributable to the claimed invention’s specific contribution over the prior
				art. In the case of a combination invention whose elements are present
				individually in the prior art, the contribution over the prior art may include
				the value of the additional function resulting from the combination, as well as
				the enhanced value, if any, of some or all of the prior art elements as part of
				the combination, if the patentee demonstrates that value.
								(2)Additional
				factorsWhere the court determines it to be appropriate in
				determining a reasonable royalty under paragraph (1), the court may also
				consider, or direct the jury to consider, any other relevant factors under
				applicable law.
							(d)Inapplicability
				to other damages analysisThe methods for calculating a
				reasonable royalty described in subsection (c) shall have no application to the
				calculation of an award of damages that does not necessitate the determination
				of a reasonable royalty as a basis for monetary relief sought by the
				claimant.
						(e)Willful
				infringement
							(1)Increased
				damagesA court that has determined that an infringer has
				willfully infringed a patent or patents may increase damages up to 3 times the
				amount of the damages found or assessed under subsection (a), except that
				increased damages under this paragraph shall not apply to provisional rights
				under section 154(d).
							(2)Permitted
				grounds for willfulnessA court may find that an infringer has
				willfully infringed a patent only if the patent owner presents clear and
				convincing evidence that acting with objective recklessness—
								(A)after receiving
				written notice from the patentee—
									(i)alleging acts of
				infringement in a manner sufficient to give the infringer an objectively
				reasonable apprehension of suit on such patent, and
									(ii)identifying with
				particularity each claim of the patent, each product or process that the patent
				owner alleges infringes the patent, and the relationship of such product or
				process to such claim,
									the
				infringer, after a reasonable opportunity to investigate, thereafter performed
				1 or more of the alleged acts of infringement;(B)the infringer
				intentionally copied the patented invention with knowledge that it was
				patented; or
								(C)after having been
				found by a court to have infringed that patent, the infringer engaged in
				conduct that was not colorably different from the conduct previously found to
				have infringed the patent, and which resulted in a separate finding of
				infringement of the same patent.
								(3)Limitations on
				willfulness
								(A)In
				generalA court may not find that an infringer has willfully
				infringed a patent under paragraph (2) for any period of time during which the
				infringer had an informed good faith belief that the patent was invalid or
				unenforceable, or would not be infringed by the conduct later shown to
				constitute infringement of the patent.
								(B)Good faith
				establishedAn informed good faith belief within the meaning of
				subparagraph (A) may be established by—
									(i)reasonable
				reliance on advice of counsel;
									(ii)evidence that the
				infringer sought to modify its conduct to avoid infringement once it had
				discovered the patent; or
									(iii)other evidence a
				court may find sufficient to establish such good faith belief.
									(C)Relevance of not
				presenting certain evidenceThe decision of the infringer not to
				present evidence of advice of counsel is not relevant to a determination of
				willful infringement under paragraph (2).
								(4)Limitation on
				pleadingBefore the date on
				which a court determines that the patent in suit is not invalid, is
				enforceable, and has been infringed by the infringer, a patentee may not plead
				and a court may not determine that an infringer has willfully infringed a
				patent.
							.
			(b)Report to
			 congressional committees
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Director shall report to the Committee on the Judiciary of the
			 House of Representatives and the Committee on the Judiciary of the Senate, the
			 findings and recommendations of the Director on the operation of prior user
			 rights in selected countries in the industrialized world. The report shall
			 include the following:
					(A)A comparison
			 between patent laws of the United States and the laws of other industrialized
			 countries, including the European Union, Japan, Canada, and Australia.
					(B)An analysis of the
			 effect of prior user rights on innovation rates in the selected
			 countries.
					(C)An analysis of the
			 correlation, if any, between prior user rights and start-up enterprises and the
			 ability to attract venture capital to start new companies.
					(D)An analysis of the
			 effect of prior user rights, if any, on small businesses, universities, and
			 individual inventors.
					(E)An analysis of
			 legal and constitutional issues, if any, that arise from placing trade secret
			 law in patent law.
					(2)Consultation
			 with other agenciesIn preparing the report required under
			 paragraph (1), the Director shall consult with the Secretary of State and the
			 Attorney General.
				(c)Defense to
			 infringement based on earlier inventorSection 273(b)(6) of title
			 35, United States Code, is amended to read as follows:
				
					(6)Personal
				defenseThe defense under this section may be asserted only by
				the person who performed or caused the performance of the acts necessary to
				establish the defense as well as any other entity that controls, is controlled
				by, or is under common control with such person and, except for any transfer to
				the patent owner, the right to assert the defense shall not be licensed or
				assigned or transferred to another person except as an ancillary and
				subordinate part of a good faith assignment or transfer for other reasons of
				the entire enterprise or line of business to which the defense relates.
				Notwithstanding the preceding sentence, any person may, on its own behalf,
				assert a defense based on the exhaustion of rights provided under paragraph
				(3), including any necessary elements
				thereof.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to any civil
			 action commenced on or after the date of enactment of this Act.
			(e)Review every 7
			 yearsNot later than the end
			 of the 7-year period beginning on the date of the enactment of this Act, and
			 the end of every 7-year period thereafter, the Director shall—
				(1)conduct a study on
			 the effectiveness and efficiency of the amendments made by this section;
			 and
				(2)submit to the Committee on the Judiciary of
			 the House of Representatives and the Committee on the Judiciary of the Senate a
			 report on the results of the study, including any recommendations the Director
			 has on amendments to the law and other recommendations of the Director with
			 respect to the right of the inventor to obtain damages for patent
			 infringement.
				6.Post-grant
			 procedures and other quality enhancements
			(a)Citation of
			 prior artSection 301 of title 35, United States Code, is amended
			 to read as follows:
				
					301.Citation of
				prior art
						(a)In
				generalAny person at any
				time may cite to the Office in writing—
							(1)prior art
				consisting of patents or printed publications which that person believes to
				have a bearing on the patentability of any claim of a particular patent;
							(2)written statements of the patent owner
				filed in a proceeding before a Federal court, the Patent and Trademark Office,
				or the United States International Trade Commission under section 337 of the
				Tariff Act of 1930 (19 U.S.C. 1337), in which the patent owner takes a position
				on the scope of one or more patent claims; or
							(3)documentary
				evidence that the claimed invention was in substantial public use or on sale in
				the United States more than 1 year prior to the date of the application for
				patent in the United States.
							(b)Submissions part
				of official fileIf the person citing prior art, written
				submissions, or documentary evidence under subsection (a) explains in writing
				the pertinence and manner of applying the prior art or documentary evidence to
				at least one claim of the patent, the citation of the prior art or documentary
				evidence (as the case may be) and the explanation thereof shall become a part
				of the official file of the patent.
						(c)Procedures for
				written statements
							(1)Submission of
				additional materialsA party that submits written statements
				under subsection (a)(2) in a proceeding shall include any other documents,
				pleadings, or evidence from the proceeding that address the patent owner’s
				statements or the claims addressed by the written statements.
							(2)Limitation on
				use of statementsWritten
				statements submitted under subsection (a)(2) shall not be considered for any
				purpose other than to determine the proper meaning of the claims that are the
				subject of the request in a proceeding ordered pursuant to section 304 or 313.
				Any such written statements, and any materials submitted under paragraph (1),
				that are subject to an applicable protective order shall be redacted to exclude
				information subject to the order.
							(d)Identity
				withheldUpon the written
				request of the person making the citation under subsection (a), the person’s
				identity shall be excluded from the patent file and kept
				confidential.
						.
			(b)Request for
			 reexaminationThe first sentence of section 302 of title 35,
			 United States Code, is amended to read as follows: Any person at any
			 time may file a request for reexamination by the Office of any claim on a
			 patent on the basis of any prior art or documentary evidence cited under
			 paragraph (1) or (3) of subsection (a) of section 301 of this
			 title..
			(c)ReexaminationSection
			 303(a) of title 35, United States Code, is amended to read as follows:
				
					(a)Within three months following the filing of
				a request for reexamination under section 302, the Director shall determine
				whether a substantial new question of patentability affecting any claim of the
				patent concerned is raised by the request, with or without consideration of
				other patents or printed publications. On the Director’s own initiative, and at
				any time, the Director may determine whether a substantial new question of
				patentability is raised by patents and publications discovered by the Director,
				is cited under section 301, or is cited by any person other than the owner of
				the patent under section 302 or section 311. The existence of a substantial new
				question of patentability is not precluded by the fact that a patent or printed
				publication was previously considered by the
				Office.
					.
			(d)Request for
			 inter partes reexaminationSection 311(a) of title 35, United
			 States Code, is amended to read as follows:
				
					(a)In
				generalAny third-party requester at any time may file a request
				for inter partes reexamination by the Office of a patent on the basis of any
				prior art or documentary evidence cited under paragraph (1) or (3) of
				subsection (a) of section 301 of this
				title.
					.
			(e)Conduct of inter
			 partes proceedingsSection 314 of title 35, United States Code,
			 is amended—
				(1)in the first
			 sentence of subsection (a), by striking conducted according to the
			 procedures established for initial examination under the provisions of sections
			 132 and 133 and inserting heard by an administrative patent
			 judge in accordance with procedures which the Director shall
			 establish;
				(2)in subsection (b),
			 by striking paragraph (2) and inserting the following:
					
						(2)The third-party requester shall have
				the opportunity to file written comments on any action on the merits by the
				Office in the inter partes reexamination proceeding, and on any response that
				the patent owner files to such an action, if those written comments are
				received by the Office within 60 days after the date of service on the
				third-party requester of the Office action or patent owner response, as the
				case may be.
						;
				and
				(3)by adding at the
			 end the following:
					
						(d)Oral
				hearingAt the request of a
				third party requestor or the patent owner, the administrative patent judge
				shall conduct an oral hearing, unless the judge finds cause lacking for such
				hearing.
						.
				(f)EstoppelSection 315(c) of title 35, United States
			 Code, is amended by striking or could have raised.
			(g)Reexamination
			 prohibited after district court decisionSection 317(b) of title
			 35, United States Code, is amended—
				(1)in the subsection
			 heading, by striking Final decision and inserting
			 District court
			 decision; and
				(2)by striking
			 Once a final decision has been entered and inserting Once
			 the judgment of the district court has been entered.
				(h)Post-grant
			 opposition procedures
				(1)In
			 generalPart III of title 35, United States Code, is amended by
			 adding at the end the following new chapter:
					
						32Post-Grant Review
				Procedures
							
								Sec.
								321. Petition for post-grant review.
								322. Timing and bases of petition.
								323. Requirements of petition.
								324. Prohibited filings.
								325. Submission of additional information; showing of
				  sufficient grounds.
								326. Conduct of post-grant review proceedings.
								327. Patent owner response.
								328. Proof and evidentiary standards.
								329. Amendment of the patent.
								330. Decision of the Board.
								331. Effect of decision.
								332. Settlement.
								333. Relationship to other pending proceedings.
								334. Effect of decisions rendered in civil action on post-grant
				  review proceedings.
								335. Effect of final decision on future
				  proceedings.
								336. Appeal.
							
							321.Petition for
				post-grant reviewSubject to
				sections 322, 324, 332, and 333, a person who is not the patent owner may file
				with the Office a petition for cancellation seeking to institute a post-grant
				review proceeding to cancel as unpatentable any claim of a patent on any ground
				that could be raised under paragraph (2) or (3) of section 282(b) (relating to
				invalidity of the patent or any claim). The Director shall establish, by
				regulation, fees to be paid by the person requesting the proceeding, in such
				amounts as the Director determines to be reasonable.
							322.Timing and
				bases of petitionA post-grant
				proceeding may be instituted under this chapter pursuant to a cancellation
				petition filed under section 321 only if—
								(1)the petition is filed not later than 12
				months after the issuance of the patent or a reissue patent, as the case may
				be; or
								(2)the patent owner consents in writing to the
				proceeding.
								323.Requirements of
				petitionA cancellation
				petition filed under section 321 may be considered only if—
								(1)the petition is
				accompanied by payment of the fee established by the Director under section
				321;
								(2)the petition
				identifies the cancellation petitioner;
								(3)for each claim sought to be canceled, the
				petition sets forth in writing the basis for cancellation and provides the
				evidence in support thereof, including copies of patents and printed
				publications, or written testimony of a witness attested to under oath or
				declaration by the witness, or any other information that the Director may
				require by regulation; and
								(4)the petitioner provides copies of the
				petition, including any evidence submitted with the petition and any other
				information submitted under paragraph (3), to the patent owner or, if
				applicable, the designated representative of the patent owner.
								324.Prohibited
				filingsA post-grant review
				proceeding may not be instituted under section 322 if the petition for
				cancellation requesting the proceeding—
								(1)identifies the
				same cancellation petitioner and the same patent as a previous petition for
				cancellation filed under such section; or
								(2)is based on the
				best mode requirement contained in section 112.
								325.Submission of
				additional information; showing of sufficient grounds
								(a)In
				generalThe cancellation
				petitioner shall file such additional information with respect to the petition
				as the Director may require. For each petition submitted under section 321, the
				Director shall determine if the written statement, and any evidence submitted
				with the request, establish that a substantial question of patentability exists
				for at least one claim in the patent. The Director may initiate a post-grant
				review proceeding if the Director determines that the information presented
				provides sufficient grounds to believe that there is a substantial question of
				patentability concerning one or more claims of the patent at issue.
								(b)Notification;
				determinations not reviewableThe Director shall notify the patent owner
				and each petitioner in writing of the Director's determination under subsection
				(a), including a determination to deny the petition. The Director shall make
				that determination in writing not later than 60 days after receiving the
				petition. Any determination made by the Director under subsection (a),
				including whether or not to institute a post-grant review proceeding or to deny
				the petition, shall not be reviewable.
								326.Conduct of
				post-grant review proceedings
								(a)In
				generalThe Director shall
				prescribe regulations, in accordance with section 2(b)(2)—
									(1)establishing and
				governing post-grant review proceedings under this chapter and their
				relationship to other proceedings under this title;
									(2)establishing
				procedures for the submission of supplemental information after the petition
				for cancellation is filed; and
									(3)setting forth procedures for discovery of
				relevant evidence, including that such discovery shall be limited to evidence
				directly related to factual assertions advanced by either party in the
				proceeding, and the procedures for obtaining such evidence shall be consistent
				with the purpose and nature of the proceeding.
									In
				carrying out paragraph (3), the Director shall bear in mind that discovery must
				be in the interests of justice.(b)Post-grant
				regulationsRegulations under subsection (a)(1)—
									(1)shall require that
				the final determination in a post-grant proceeding issue not later than one
				year after the date on which the post-grant review proceeding is instituted
				under this chapter, except that, for good cause shown, the Director may extend
				the 1-year period by not more than six months;
									(2)shall provide for
				discovery upon order of the Director;
									(3)shall provide for publication of notice in
				the Federal Register of the filing of a petition for post-grant review under
				this chapter, for publication of the petition, and documents, orders, and
				decisions relating to the petition, on the website of the Patent and Trademark
				Office, and for filings under seal exempt from publication requirements;
									(4)shall prescribe
				sanctions for abuse of discovery, abuse of process, or any other improper use
				of the proceeding, such as to harass or to cause unnecessary delay or
				unnecessary increase in the cost of the proceeding;
									(5)may provide for
				protective orders governing the exchange and submission of confidential
				information; and
									(6)shall ensure that
				any information submitted by the patent owner in support of any amendment
				entered under section 329 is made available to the public as part of the
				prosecution history of the patent.
									(c)ConsiderationsIn
				prescribing regulations under this section, the Director shall consider the
				effect on the economy, the integrity of the patent system, and the efficient
				administration of the Office.
								(d)Conduct of
				proceedingThe Patent Trial and Appeal Board shall, in accordance
				with section 6(b), conduct each post-grant review proceeding authorized by the
				Director.
								327.Patent owner
				responseAfter a post-grant
				proceeding under this chapter has been instituted with respect to a patent, the
				patent owner shall have the right to file, within a time period set by the
				Director, a response to the cancellation petition. The patent owner shall file
				with the response, through affidavits or declarations, any additional factual
				evidence and expert opinions on which the patent owner relies in support of the
				response.
							328.Proof and
				evidentiary standards
								(a)In
				generalThe presumption of validity set forth in section 282
				shall not apply in a challenge to any patent claim under this chapter.
								(b)Burden of
				proofThe party advancing a proposition under this chapter shall
				have the burden of proving that proposition by a preponderance of the
				evidence.
								329.Amendment of
				the patent
								(a)In
				generalIn response to a challenge in a petition for
				cancellation, the patent owner may file one motion to amend the patent in one
				or more of the following ways:
									(1)Cancel any
				challenged patent claim.
									(2)For each
				challenged claim, propose a substitute claim.
									(3)Amend the patent
				drawings or otherwise amend the patent other than the claims.
									(b)Additional
				motionsAdditional motions to amend may be permitted only for
				good cause shown.
								(c)Scope of
				claimsAn amendment under this section may not enlarge the scope
				of the claims of the patent or introduce new matter.
								330.Decision of the
				BoardIf the post-grant review
				proceeding is instituted and not dismissed under this chapter, the Patent Trial
				and Appeal Board shall issue a final written decision addressing the
				patentability of any patent claim challenged and any new claim added under
				section 329.
							331.Effect of
				decision
								(a)In
				generalIf the Patent Trial and Appeal Board issues a final
				decision under section 330 and the time for appeal has expired or any appeal
				proceeding has terminated, the Director shall issue and publish a certificate
				canceling any claim of the patent finally determined to be unpatentable and
				incorporating in the patent by operation of the certificate any new claim
				determined to be patentable.
								(b)New
				claimsAny new claim held to be patentable and incorporated into
				a patent in a post-grant review proceeding shall have the same effect as that
				specified in section 252 for reissued patents on the right of any person who
				made, purchased, offered to sell, or used within the United States, or imported
				into the United States, anything patented by such new claim, or who made
				substantial preparations therefor, before a certificate under subsection (a) of
				this section is issued.
								332.Settlement
								(a)In
				generalA post-grant review proceeding shall be terminated with
				respect to any petitioner upon the joint request of the petitioner and the
				patent owner, unless the Patent Trial and Appeal Board has issued a written
				decision before the request for termination is filed. If the post-grant review
				proceeding is terminated with respect to a petitioner under this paragraph, no
				estoppel shall apply to that petitioner. If no petitioner remains in the
				proceeding, the panel of administrative patent judges assigned to the
				proceeding shall terminate the proceeding.
								(b)Agreement in
				writingAny agreement or understanding between the patent owner
				and a petitioner, including any collateral agreements referred to in the
				agreement or understanding, that is made in connection with or in contemplation
				of the termination of a post-grant review proceeding, must be in writing. A
				post-grant review proceeding as between the parties to the agreement or
				understanding may not be terminated until a copy of the agreement or
				understanding, including any such collateral agreements, has been filed in the
				Office. If any party filing such an agreement or understanding requests, the
				agreement or understanding shall be kept separate from the file of the
				post-grant review proceeding, and shall be made available only to Government
				agencies on written request.
								333.Relationship to
				other proceedings
								(a)In
				generalNotwithstanding
				subsection 135(a), sections 251 and 252, and chapter 30, the Director may
				determine the manner in which any reexamination proceeding, reissue proceeding,
				interference proceeding (commenced with respect to an application for patent
				filed before the effective date provided in section 3(k) of the Patent Reform
				Act of 2009), derivation proceeding, or post-grant review proceeding, that is
				pending during a post-grant review proceeding, may proceed, including providing
				for stay, transfer, consolidation, or termination of any such
				proceeding.
								(b)StaysThe Director may stay a post-grant review
				proceeding if a pending civil action for infringement of a patent, or a pending
				proceeding before the United States International Trade Commission under
				section 337 of the Tariff Act of 1930 (19 U.S.C. 1337), addresses the same or
				substantially the same questions of patentability raised against the patent in
				a petition for the post-grant review proceeding.
								(c)Effect of
				commencement of proceedingThe commencement of a post-grant
				review proceeding—
									(1)shall not limit in
				any way the right of the patent owner to commence an action for infringement of
				the patent; and
									(2)shall not be cited
				as evidence relating to the validity of any claim of the patent in any
				proceeding before a court or the International Trade Commission concerning the
				patent.
									334.Effect of
				decisions rendered in civil action or ITC proceeding on post-grant review
				proceedingsIf a final
				decision is entered against a party in a civil action arising in whole or in
				part under section 1338 of title 28, or a determination made by the United
				States International Trade Commission against a party in a proceeding under
				section 337 of the Tariff Act of 1930 (19 U.S.C. 1337) has become final,
				establishing that the party has not sustained its burden of proving the
				invalidity of any patent claim—
								(1)that party to the
				civil action or proceeding (as the case may be) and the privies of that party
				may not thereafter request a post-grant review proceeding on that patent claim
				on the basis of any grounds, under the provisions of section 321, which that
				party or the privies of that party raised or could have raised; and
								(2)the Director may
				not thereafter maintain a post-grant review proceeding that was requested,
				before the final decision was so entered or final determination was so made (as
				the case may be), by that party or the privies of that party on the basis of
				such grounds.
								335.Effect of final
				decision on future proceedingsIf a final decision under section 330 is
				favorable to the patentability of any original or new claim of the patent
				challenged by the cancellation petitioner, the cancellation petitioner may not
				thereafter, based on any ground that the cancellation petitioner raised during
				the post-grant review proceeding—
								(1)request or pursue
				a reexamination of such claim under chapter 31;
								(2)request or pursue
				a derivation proceeding with respect to such claim;
								(3)request or pursue
				a post-grant review proceeding under this chapter with respect to such
				claim;
								(4)assert the
				invalidity of any such claim in any civil action arising in whole or in part
				under section 1338 of title 28; or
								(5)assert the
				invalidity of any such claim in defense to a proceeding brought under section
				337 of the Tariff Act of 1930 (19 U.S.C. 1337).
								336.AppealA party dissatisfied with the final
				determination of the Patent Trial and Appeal Board in a post-grant proceeding
				under this chapter may appeal the determination under sections 141 through 144.
				Any party to the post-grant proceeding shall have the right to be a party to
				the
				appeal.
							.
				(i)Conforming
			 amendmentThe table of chapters for part III of title 35, United
			 States Code, is amended by adding at the end the following:
				
					
						32.Post-Grant Review
				  Proceedings321
					
					.
			(j)RepealSection 4607 of the Intellectual Property
			 and Communications Omnibus Reform Act of 1999, as enacted by section 1000(a)(9)
			 of Public Law 106–113, is repealed.
			(k)Effective
			 dates
				(1)In
			 generalThe amendments and repeal made by this section shall take
			 effect at the end of the 1-year period beginning on the date of the enactment
			 of this Act.
				(2)Applicability to
			 ex parte and inter partes proceedingsNotwithstanding any other
			 provision of law, sections 301 and 311 through 318 of title 35, United States
			 Code, as amended by this section, shall apply to any patent that issues before,
			 on, or after the effective date under paragraph (1) from an original
			 application filed on any date.
				(3)Applicability to
			 post-grant proceedingsThe amendments made by subsections (h) and
			 (i) shall apply to patents issued on or after the effective date under
			 paragraph (1).
				(l)RegulationsThe
			 Under Secretary of Commerce for Intellectual Property and Director of the
			 United States Patent and Trademark Office (in this subsection referred to as
			 the Director) shall, not later than the date that is 1 year
			 after the date of the enactment of this Act, issue regulations to carry out
			 chapter 32 of title 35, United States Code, as added by subsection (h) of this
			 section.
			7.Definitions;
			 patent trial and appeal board
			(a)DefinitionsSection
			 100 of title 35, United States Code (as amended by section 3 of this Act), is
			 further amended—
				(1)in subsection (e),
			 by striking or inter partes reexamination under section 311;
			 and
				(2)by adding at the
			 end the following:
					
						(k)The term
				cancellation petitioner means the real party in interest
				requesting cancellation of any claim of a patent under chapter 31 of this title
				and the privies of the real party in
				interest.
						.
				(b)Patent Trial and
			 Appeal boardSection 6 of title 35, United States Code, is
			 amended to read as follows:
				
					6.Patent Trial and
				Appeal Board
						(a)Establishment
				and compositionThere shall be in the Office a Patent Trial and
				Appeal Board. The Director, the Deputy Director, the Commissioner for Patents,
				the Commissioner for Trademarks, and the administrative patent judges shall
				constitute the Patent Trial and Appeal Board. The administrative patent judges
				shall be persons of competent legal knowledge and scientific ability who are
				appointed by the Secretary of Commerce. Any reference in any Federal law,
				Executive order, rule, regulation, or delegation of authority, or any document
				of or pertaining to the Board of Patent Appeals and Interferences is deemed to
				refer to the Patent Trial and Appeal Board.
						(b)DutiesThe
				Patent Trial and Appeal Board shall—
							(1)on written appeal
				of an applicant, review adverse decisions of examiners upon application for
				patents;
							(2)on written appeal
				of a patent owner, review adverse decisions of examiners upon patents in
				reexamination proceedings under chapter 30;
							(3)conduct derivation
				proceedings under subsection 135(a); and
							(4)conduct post-grant
				opposition proceedings under chapter 32.
							Each
				appeal and derivation proceeding shall be heard by at least 3 members of the
				Patent Trial and Appeal Board, who shall be designated by the Director. Only
				the Patent Trial and Appeal Board may grant rehearings. The Director shall
				assign each post-grant review proceeding to a panel of 3 administrative patent
				judges. Once assigned, each such panel of administrative patent judges shall
				have the responsibilities under chapter 32 in connection with post-grant review
				proceedings..
			8.Study and report
			 on reexamination proceedingsThe Director shall, not later than 2 years
			 after the date of the enactment of this Act—
			(1)conduct a study of
			 the effectiveness and efficiency of the different forms of proceedings
			 available under title 35, United States Code, for the reexamination of patents;
			 and
			(2)submit to the Committee on the Judiciary of
			 the House of Representatives and the Committee on the Judiciary of the Senate a
			 report on the results of the study, including any of the Director’s suggestions
			 for amending the law, and any other recommendations the Director has with
			 respect to patent reexamination proceedings.
			9.Preissuance
			 submissions by third partiesSection 122 of title 35, United States Code,
			 is amended by adding at the end the following:
			
				(e)Preissuance
				submissions by third parties
					(1)In
				generalAny person may submit for consideration and inclusion in
				the record of a patent application, any patent, published patent application,
				or other publication of potential relevance to the examination of the
				application, if such submission is made in writing before the earlier
				of—
						(A)the date a notice
				of allowance under section 151 is mailed in the application for patent;
				or
						(B)either—
							(i)6
				months after the date on which the application for patent is published under
				section 122, or
							(ii)the date of the
				first rejection under section 132 of any claim by the examiner during the
				examination of the application for patent,
							whichever occurs later.(2)Other
				requirementsAny submission under paragraph (1) shall—
						(A)set forth a
				concise description of the asserted relevance of each submitted
				document;
						(B)be accompanied by
				such fee as the Director may prescribe;
						(C)include a
				statement by the person making such submission affirming that the submission
				was made in compliance with this section; and
						(D)identify the real
				party-in-interest making the
				submission.
						.
		10.Venue and
			 jurisdiction
			(a)Venue for patent
			 casesSection 1400 of title 28, United States Code, is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Notwithstanding
				section 1391 of this title, in any civil action arising under any Act of
				Congress relating to patents, a party shall not manufacture venue by
				assignment, incorporation, or otherwise to invoke the venue of a specific
				district court.
					(c)Notwithstanding
				section 1391 of this title, any civil action for patent infringement or any
				action for declaratory judgment may be brought only in a judicial
				district—
						(1)where the
				defendant has its principal place of business or in the location or place in
				which the defendant is incorporated or formed, or, for foreign corporations
				with a United States subsidiary, where the defendant's primary United States
				subsidiary has its principal place of business or is incorporated or
				formed;
						(2)where the
				defendant has committed substantial acts of infringement and has a regular and
				established physical facility that the defendant controls and that constitutes
				a substantial portion of the operations of the defendant;
						(3)where the primary
				plaintiff resides, if the primary plaintiff in the action is—
							(A)an institution of
				higher education as defined under section 101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a)); or
							(B)a nonprofit
				organization that—
								(i)qualifies for
				treatment under section 501(c)(3) of the Internal Revenue Code (26 U.S.C.
				501(c)(3));
								(ii)is exempt from
				taxation under section 501(a) of such Code; and
								(iii)serves as the
				patent and licensing organization for an institution of higher education as
				defined under section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a)); or
								(4)where the
				plaintiff resides, if the sole plaintiff in the action is an individual
				inventor who is a natural person and who qualifies at the time such action is
				filed as a micro-entity pursuant to section 123 of title 35.
						(d)If a plaintiff
				brings a civil action for patent infringement or declaratory judgment relief
				under subsection (c), then the defendant may request the district court to
				transfer that action to another district or division where, in the court’s
				determination—
						(1)any of the parties
				has substantial evidence or witnesses that otherwise would present considerable
				evidentiary burdens to the defendant if such transfer were not granted;
						(2)such transfer
				would not cause undue hardship to the plaintiff; and
						(3)venue would be
				otherwise appropriate under section 1391 of this
				title.
						.
			(b)Interlocutory
			 appealsSubsection (c) of section 1292 of title 28, United States
			 Code, is amended—
				(1)by striking
			 and at the end of paragraph (1);
				(2)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)of an appeal from
				an interlocutory order or decree determining construction of claims in a civil
				action for patent infringement under section 271 of title 35.
						Application for an appeal under
				paragraph (3) shall be made to the court within 10 days after entry of the
				order or decree. The district court shall have discretion whether to approve
				the application and, if so, whether to stay proceedings in the district court
				during pendency of the
				appeal..
				(c)Technical
			 amendments relating to venueSections 32, 145, 146, 154(b)(4)(A), and
			 293 of title 35, United States Code, and section 21(b)(4) of the Act entitled
			 An Act to provide for the registration and protection of trademarks used
			 in commerce, to carry out the provisions of certain international conventions,
			 and for other purposes, approved July 5, 1946 (commonly referred to as
			 the Trademark Act of 1946 or the Lanham Act (15
			 U.S.C. 1071(b)(4)), are each amended by striking United States District
			 Court for the District of Columbia each place that term appears and
			 inserting United States District Court for the Eastern District of
			 Virginia.
			11.Patent and
			 trademark office regulatory authority
			(a)Fee
			 setting
				(1)In
			 generalThe Director shall have authority to set or adjust by
			 rule any fee established or charged by the Office under sections 41 and 376 of
			 title 35, United States Code or under section 31 of the Trademark Act of 1946
			 (15 U.S.C. 1113) for the filing or processing of any submission to, and for all
			 other services performed by or materials furnished by, the Office, provided
			 that such fee amounts are set to reasonably compensate the Office for the
			 services performed.
				(2)Reduction of
			 fees in certain fiscal yearsIn any fiscal year, the
			 Director—
					(A)shall consult with
			 the Patent Public Advisory Committee and the Trademark Public Advisory
			 Committee on the advisability of reducing any fees described in paragraph (1);
			 and
					(B)after that
			 consultation may reduce such fees.
					(3)Role of the
			 Public Advisory CommitteeThe Director shall—
					(A)submit to the
			 Patent or Trademark Public Advisory Committee, or both, as appropriate, any
			 proposed fee under paragraph (1) not less than 45 days before publishing any
			 proposed fee in the Federal Register;
					(B)provide the
			 relevant advisory committee described in subparagraph (A) a 30-day period
			 following the submission of any proposed fee, on which to deliberate, consider,
			 and comment on such proposal, and require that—
						(i)during such 30-day
			 period, the relevant advisory committee hold a public hearing related to such
			 proposal; and
						(ii)the Director
			 shall assist the relevant advisory committee in carrying out such public
			 hearing, including by offering the use of Office resources to notify and
			 promote the hearing to the public and interested stakeholders;
						(C)require the
			 relevant advisory committee to make available to the public a written report
			 detailing the comments, advice, and recommendations of the committee regarding
			 any proposed fee;
					(D)consider and
			 analyze any comments, advice, or recommendations received from the relevant
			 advisory committee before setting or adjusting any fee; and
					(E)notify, through the Chair and Ranking
			 Member of the Committee on the Judiciary of the House of Representatives and
			 the Committee on the Judiciary of the Senate, the Congress of any final
			 decision regarding proposed fees.
					(4)Publication in
			 the Federal Register
					(A)In
			 generalAny rules prescribed under this subsection shall be
			 published in the Federal Register.
					(B)RationaleAny
			 proposal for a change in fees under this section shall—
						(i)be
			 published in the Federal Register; and
						(ii)include, in such
			 publication, the specific rationale and purpose for the proposal, including the
			 possible expectations or benefits resulting from the proposed change.
						(C)Public comment
			 periodFollowing the publication of any proposed fee in the
			 Federal Register pursuant to subparagraph (A), the Director shall seek public
			 comment for a period of not less than 45 days.
					(5)Congressional
			 comment periodFollowing the notification described in paragraph
			 (3)(E), Congress shall have not more than 45 days to consider and comment on
			 any proposed fee under paragraph (1). No proposed fee shall be effective prior
			 to the end of such 45-day comment period.
				(6)Rule of
			 constructionNo rules prescribed under this subsection may
			 diminish—
					(A)an applicant's
			 rights under this title or the Trademark Act of 1946; or
					(B)any rights under a
			 ratified treaty.
					(b)Fees for patent
			 servicesDivision B of Public Law 108–447 is amended in title
			 VIII of the Departments of Commerce, Justice and State, the Judiciary, and
			 Related Agencies Appropriations Act, 2005, in section 801(a) by striking
			 During fiscal years 2005, 2006 and 2007, and inserting
			 Until such time as the Director sets or adjusts the fees
			 otherwise,.
			(c)Adjustment of
			 Trademark feesDivision B of Public Law 108–447 is amended in
			 title VIII of the Departments of Commerce, Justice and State, the Judiciary and
			 Related Agencies Appropriations Act, 2005, in section 802(a) by striking
			 During fiscal years 2005, 2006 and 2007, and inserting
			 Until such time as the Director sets or adjusts the fees
			 otherwise,.
			(d)Effective date,
			 applicability, and transitional provisionDivision B of Public
			 Law 108–447 is amended in title VIII of the Departments of Commerce, Justice
			 and State, the Judiciary and Related Agencies Appropriations Act, 2005, in
			 section 803(a) by striking and shall apply only with respect to the
			 remaining portion of fiscal year 2005, 2006 and 2007..
			(e)Rule of
			 constructionNothing in this section shall be construed to affect
			 any other provision of Division B of Public Law 108–447, including section
			 801(c) of title VII of the Departments of Commerce, Justice and State, the
			 Judiciary and Related Agencies Appropriations Act, 2005.
			(f)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of the United States Patent and
			 Trademark Office.
				(2)OfficeThe
			 term Office means the United States Patent and Trademark
			 Office.
				(3)Trademark Act of
			 1946The term Trademark Act of 1946 means an Act
			 entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of
			 1946 or the Lanham Act).
				12.Residency of
			 Federal Circuit judgesSection
			 44(c) of title 28, United States Code, is amended by striking the second
			 sentence.
		13.Micro-entity
			 definedChapter 11 of title
			 35, United States Code, is amended by adding at the end the following new
			 section:
			
				123.Micro-entity
				defined
					(a)In
				generalFor purposes of this title, the term
				micro-entity means an applicant who makes a certification under
				either subsections (b) or (c).
					(b)Unassigned
				applicationFor an unassigned application, each applicant shall
				certify that the applicant—
						(1)qualifies as a
				small entity, as defined in regulations issued by the Director;
						(2)has not been named
				on 5 or more previously filed patent applications;
						(3)has not assigned,
				granted, or conveyed, and is not under an obligation by contract or law to
				assign, grant, or convey, a license or any other ownership interest in the
				particular application; and
						(4)does not have a gross income, as defined in
				section 61(a) of the Internal Revenue Code, exceeding 2.5 times the median
				household income, as reported by the Bureau of the Census, in the calendar year
				immediately preceding the calendar year in which the examination fee is being
				paid.
						(c)Assigned
				applicationFor an assigned application, each applicant shall
				certify that the applicant—
						(1)qualifies as a
				small entity, as defined in regulations issued by the Director, and meets the
				requirements of subsection (b)(4);
						(2)has not been named
				on 5 or more previously filed patent applications; and
						(3)has assigned, granted, conveyed, or is
				under an obligation by contract or law to assign, grant, or convey, a license
				or other ownership interest in the particular application to an entity that has
				5 or fewer employees and that such entity has a gross income, as defined in
				section 61(a) of the Internal Revenue Code, that does not exceed 2.5 times the
				median household income, as reported by the Bureau of the Census, in the
				calendar year immediately preceding the calendar year in which the examination
				fee is being paid.
						(d)Income level
				adjustmentThe gross income levels established under subsections
				(b) and (c) shall be adjusted by the Director on October 1, 2009, and every
				year thereafter, to reflect any fluctuations occurring during the previous 12
				months in the Consumer Price Index, as determined by the Secretary of
				Labor.
					.
		14.Technical
			 amendments
			(a)Joint
			 inventionsSection 116 of title 35, United States Code, is
			 amended—
				(1)in the first paragraph, by striking
			 When and inserting (a)
			 Joint
			 Inventions.—When;
				(2)in the second paragraph, by
			 striking If a joint inventor and inserting (b)
			 Omitted
			 Inventor.—If a joint inventor; and
				(3)in the third paragraph, by striking
			 Whenever and inserting (c)
			 Correction of Errors in
			 Application.—Whenever.
				(b)Filing of
			 application in foreign countrySection 184 of title 35, United
			 States Code, is amended—
				(1)in the first
			 paragraph, by striking Except when and inserting (a)
			 Filing in Foreign
			 Country.—Except when;
				(2)in the second
			 paragraph, by striking The term and inserting (b)
			 Application.—The term; and
				(3)in the third
			 paragraph, by striking The scope and inserting (c)
			 Subsequent modifications,
			 amendments, and supplements.—The scope.
				(c)Reissue of
			 defective patentsSection 251 of title 35, United States Code, is
			 amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 In
			 general.—Whenever;
				(2)in the second
			 paragraph, by striking The Director and inserting (b)
			 Multiple reissued
			 patents.—The Director;
				(3)in the third
			 paragraph, by striking The provision and inserting (c)
			 Applicability of this
			 title.—The provisions; and
				(4)in the last
			 paragraph, by striking No reissued patent and inserting
			 (d) Reissue patent
			 enlarging scope of claims.—No reissued patent.
				(d)Effect of
			 reissueSection 253 of title 35, United States Code, is
			 amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 In
			 general.—Whenever; and
				(2)in the second
			 paragraph, by striking in like manner and inserting (b)
			 Additional disclaimer or
			 dedication.—In the manner set forth in subsection
			 (a),.
				(e)Correction of
			 named inventorSection 256 of title 35, United States Code, is
			 amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 Correction.—Whenever; and
				(2)in the second
			 paragraph, by striking The error and inserting (b)
			 Patent valid if error
			 corrected.—The error.
				(f)Presumption of
			 validitySection 282 of title 35, United States Code, is
			 amended—
				(1)in the first
			 undesignated paragraph, by striking A patent and inserting
			 (a) In
			 general.—A patent;
				(2)in the second
			 undesignated paragraph, by striking The following and inserting
			 (b) Defenses.—The following; and
				(3)in the third
			 undesignated paragraph, by striking In actions and inserting
			 (c) Notice of actions;
			 actions during extension of patent term.—In
			 actions.
				15.Effective date;
			 rule of construction
			(a)Effective
			 dateExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act shall take
			 effect upon the expiration of the 12 month period beginning on the date of the
			 enactment of this Act and shall apply to any patent issued on or after that
			 effective date.
			(b)Continuity of
			 intent under the Create ActThe enactment of section 102(b)(3) of
			 title 35, United States Code, under section 3(b) of this Act is done with the
			 same intent to promote joint research activities that was expressed, including
			 in the legislative history, through the enactment of the Cooperative Research
			 and Technology Enhancement Act of 2004 (Public Law 108–453; the CREATE
			 Act), the amendments of which are stricken by section 3(c) of this Act.
			 The United States Patent and Trademark Office shall administer section
			 102(b)(3) of title 35, United States Code, in a manner consistent with the
			 legislative history of the CREATE Act that was relevant to its administration
			 by the United States Patent and Trademark Office.
			16.Study of special
			 masters in patent cases
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Director of the Administrative
			 Office of the United States Courts shall conduct a study of, and submit to the
			 Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the Senate a report on, the use of special masters in patent
			 litigation who are appointed in accordance with Rule 53 of the Federal Rules of
			 Civil Procedure.
			(b)ObjectiveIn conducting the study under subsection
			 (a), the Director of the Administrative Office of the United States Courts
			 shall consider whether the use of special masters has been beneficial in patent
			 litigation and what, if any, program should be undertaken to facilitate the use
			 by the judiciary of special masters in patent litigation.
			(c)Factors To
			 considerIn conducting the study under subsection (a), the
			 Director, in consultation with the Federal Judicial Center, shall
			 consider—
				(1)the basis upon
			 which courts appoint special masters under Rule 53(b) of the Federal Rules of
			 Civil Procedure;
				(2)the frequency with
			 which special masters have been used by the courts;
				(3)the role and
			 powers special masters are given by the courts;
				(4)the subject matter
			 at issue in cases that use special masters;
				(5)the impact on
			 court time and costs in cases where a special master is used as compared to
			 cases where no special master is used;
				(6)the legal and
			 technical training and experience of special masters;
				(7)whether the use of
			 special masters has an impact on the reversal rate of district court decisions
			 at the Court of Appeals for the Federal Circuit; and
				(8)any other factors
			 that the Director believes would assist in gauging the effectiveness of special
			 masters in patent litigation.
				17.Study on
			 workplace conditionsThe
			 Comptroller General shall, not later than 2 years after the date of the
			 enactment of this Act—
			(1)conduct a study of
			 workplace conditions for the examiner corps of the United States Patent and
			 Trademark Office, including the effect, if any, of this Act and the amendments
			 made by this Act on—
				(A)recruitment,
			 retention, and promotion of employees; and
				(B)workload, quality
			 assurance, and employee grievances; and
				(2)submit to the Committee on the Judiciary of
			 the House of Representatives and the Committee on the Judiciary of the Senate a
			 report on the results of the study, including any suggestions for improving
			 workplace conditions, together with any other recommendations that the
			 Comptroller General has with respect to patent reexamination
			 proceedings.
			18.Study on patent
			 damages
			(a)In
			 generalThe Director shall
			 conduct a study of patent damage awards in cases where such awards have been
			 based on a reasonable royalty under section 284 of title 35, United States
			 Code. The study should, at a minimum, consider cases from 1990 to the
			 present.
			(b)ConductIn conducting the study under subsection
			 (a), the Director shall investigate, at a minimum, the following:
				(1)Whether the mean or median dollar amount of
			 reasonable-royalty-based patent damages awarded by courts or juries, as the
			 case may be, has significantly increased on a per case basis during the period
			 covered by the study, taking into consideration adjustments for inflation and
			 other relevant economic factors.
				(2)Whether there has been a pattern of
			 excessive and inequitable reasonable-royalty-based damages during the period
			 covered by the study and, if so, any contributing factors, including, for
			 example, evidence that Federal courts have routinely and inappropriately
			 broadened the scope of the entire market value rule, or that
			 juries have routinely misapplied the entire market value rule to the facts at
			 issue.
				(3)To the extent that a pattern of excessive
			 and inequitable damage awards exists, measures that could guard against such
			 inappropriate awards without unduly prejudicing the rights and remedies of
			 patent holders or significantly increasing litigation costs, including
			 legislative reforms or improved model jury instructions.
				(4)To the extent that a pattern of excessive
			 and inequitable damage awards exists, whether legislative proposals that would
			 mandate, or create a presumption in favor of, apportionment of
			 reasonable-royalty-based patent damages would effectively guard against such
			 inappropriate awards without unduly prejudicing the rights and remedies of
			 patent holders or significantly increasing litigation costs.
				(c)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Director shall submit to the Congress a report on
			 the study conducted under this section.
			19.SeverabilityIf any provision of this Act or of any
			 amendment or repeals made by this Act, or the application of such a provision
			 to any person or circumstance, is held to be invalid or unenforceable, the
			 remainder of this Act and the amendments and repeals made by this Act, and the
			 application of this Act and such amendments and repeals to any other person or
			 circumstance, shall not be affected by such holding.
		
